DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 1 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, “low” of the term “low resistance” is interpreted to mean an improvement in resistance by providing the claimed features. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (JP 2015-053180 (see attached Machine Translation)) and further in view of Arnold et al. (PGPub 2017/0170441) and Yamada et al. (PGPub 2015/0076741).
Considering Claim 1, Takaoka discloses a composite separator (battery composite separator [0010]) comprising a porous substrate (separator substrate is porous [0025, 0010]) and a heat-resistant coating layer having low resistance formed on the porous substrate (separator seeks to have high heat resistance and low internal resistance [0003], porous ceramic layer coats the support [0012]), wherein 
the heat-resistant coating layer having low resistance is obtained by applying a crosslinkable composition including inorganic particles, an acrylic latex, and a crosslinking agent (porous ceramic layer contains inorganic particles [0015] (such as preferred boehmite [0015]), acrylic latex [0016, 0017, 0033], and a crosslinking agent [0018] to crosslink the ceramic layer [0012]), 

Takaoka discloses that the method of facilitating cross-linking reaction is known [0018]. However, Takaoka is silent to formation by curing. 
Arnold discloses a battery separator with cured ceramic particle coatings [Abstract, Title]. A polymeric material is crosslinked with ceramic particulate material via curing [0015] such as aluminum oxide [0017] and a cross-linking agent [0025]. The precursor includes water-based acrylic [0025]. The cured coating is porous, electrically insulating, and electrochemically resistant that strengthens and protects the separator against cracks and short circuits [0013, 0011]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the separator of Takaoka with the curing formation of Arnold in order to provide a cured, coated separator that is porous, electrically insulating, and electrochemically resistant that strengthens and protects the separator against cracks and short circuits [0013, 0011].
The combined teachings of Takaoka and Arnold disclose cross-linking the acrylic latex. Takaoka discloses that drying is performed at 120 °C [0038]. Arnold discloses that curing may be carried out at room temperature [0151]. However, it’s unclear if the method of cross-linking and curing is sufficient to provide the required hardness. 
Yamada discloses a method for producing a separator for nonaqueous electrolyte electricity storage devices [Abstract]. Copolymerization may include polyacrylic acid [0121]. Yamada teaches that temperature and time required for curing the resin composition varies depending on the type of resin and curing agent, and is not particularly limited. Curing may be carried out at room temperature or by heated curing for several hours [0052], and postcuring may be performed to increase the degree of cross-linking, wherein the heating and postcuring is done up to 120 °C and 160 °C respectively [0052]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the curing formation of Arnold with the heated curing and/or postcuring 
The Specification states that the hardness is attributed to the curing temperature and duration, such as temperatures up to 120 °C for up to several hours [00134]. Because the combined teachings of Takaoka, Arnold, and Yamada teach using the same materials of cross-linked acrylic latex and inorganic particles such as boehmite, and teach the same heated curing formation process, it appears that the combined teachings Takaoka, Arnold, and Yamada inherently teach a heat-resistant coating layer having low resistance that has a hardness of 0.8 GPa or more at an indentation depth of 50 to 150 nm when a surface hardness is measured using a nanoindenter. 
	Considering Claim 2, the combined teachings of Takaoka, Arnold, and Yamada are as applied in claim 1. The Specification attributes the G2 ≤ 200, G2 < G1 value to the application of the crosslinkable composition and to curing, which may be performed at 120 °C for 1 hour [0040]. Because the combined teachings of Takaoka, Arnold, and Yamada teach using the same materials of cross-linked acrylic latex and inorganic particles such as boehmite, and teach the same heated curing formation process, it appears that the combined teachings Takaoka, Arnold, and Yamada inherently teach G2 ≤ 200, G2 < G1, wherein G2 is the Gurley permeability of the composite separator measured according to ASTM D726 after curing the application layer obtained by applying the crosslinkable composition at 120 °C for 1 hour, and G1 is the Gurley permeability of the composite separator measured after applying the crosslinkable composition and before curing, unit being sec/100 cc. 
	Considering Claim 3, the combined teachings of Takaoka, Arnold, and Yamada are as applied in claim 1. The Specification attributes the G1-G2 ≤ 100 value to the application of the crosslinkable composition and to curing, which may be performed at 120 °C for 1 hour [0043, 0047]. Because the combined teachings of Takaoka, Arnold, and Yamada teach using the same materials of cross-linked acrylic latex and inorganic particles such as boehmite, and teach the same heated curing formation process, it appears that the combined teachings Takaoka, Arnold, and Yamada inherently teach G1-G2 ≤ 100. 
	Considering Claim 4, the combined teachings of Takaoka, Arnold, and Yamada are as applied in claim 1. The Specification attributes the G2-G3 ≤ 50 value to the application of the crosslinkable 1-G2 ≤ 100, wherein G2 is the Gurley permeability of the composite separator measured according to ASTM D726 after curing the application layer obtained by applying the crosslinkable composition at 120 °C for 1 hour, and G3 is the Gurley permeability of the porous substrate itself, unit being sec/100 cc. 
Considering Claim 5, the combined teachings of Takaoka, Arnold, and Yamada are as applied in claim 1. The Specification states that a high modulus is caused by a high crosslink density [00139]. Because the combined teachings of Takaoka, Arnold, and Yamada teach using the same materials of cross-linked acrylic latex and inorganic particles such as boehmite, and teach the same heated curing formation process, it appears that the combined teachings Takaoka, Arnold, and Yamada inherently teach a modulus of 0.3 GPa or more at an indentation depth of 50 to 150 nm when the modulus is measured using the nanoindenter. 
Considering Claim 6, Takaoka discloses an acrylic latex that is applied in a water system [0016]. Takaoka is silent to a latex obtained by reacting an acrylic resin and a melamine-based curing agent in the presence of an amine-based catalyst and including a hydroxyl group at the end, but this limitation is considered to be a product-by-process limitation and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process., (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Considering Claim 7, the combined teachings of Takaoka, Arnold, and Yamada are as applied in claim 1. Takaoka notes that the acrylic latex can be easily crosslinked [0017], and the presence of fine ceramic particles [0017] and improves adhesion while preventing cracking [0024], so routinely experimenting with and coming up with an inorganic particle to acrylic latex weight ratio of 50 to 90: 10 to 50 would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 8, the combined teachings of Takaoka, Arnold, and Yamada are as applied in claim 1. Takaoka is silent to the acrylic latex diameter. However, the support may contain organic fibers. The alumina fibers may have a diameter of 10 nm [0023], and are self-organized with the acrylic latex [0015, 0016, 0023], wherein particle aggregates are systematically formed in a certain pattern when the particle morphology is the same. Therefore, choosing a fiber diameter of 10 nm for the acrylic latex for the purpose of keeping the particle morphology the same and self-organizing for a dense film structure [0023] would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 10, the combined teachings of Takaoka, Arnold, and Yamada are as applied in claim 1. Takaoka notes that acrylic latex is used to be easily cross-linked [0017], and the cross-linking agent is included to facilitate sufficient reaction rate without side reactions [0018]. Therefore, routinely experimenting with and coming up with a content of cross-linking agent that is 1 to 30 wt% of a content of the acrylic latex to achieve such effects would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 11, the combined teachings of Takaoka, Arnold, and Yamada are as applied in claim 1. Takaoka discloses that the inorganic particles have an average diameter of 1 µm or less (alumina has diameter of 1 to 10 nm [0023]). The Specification notes that particles of the acrylic latex or an aggregate form of the crosslinkable composition may not be observed after curing [0054]. Because the combined teachings of Takaoka, Arnold, and Yamada teach using the same materials of cross-linked acrylic latex and inorganic particles such as boehmite, and teach the same heated curing formation process, it appears that the combined teachings Takaoka, Arnold, and Yamada inherently teach an aggregate form of the crosslinkable composition that is not observed in the heat-resistant coating layer having low resistance by the curing. 
	Considering Claim 12, the combined teachings of Takaoka, Arnold, and Yamada are as applied in claim 1. Because the combined teachings of Takaoka, Arnold, and Yamada teach using the same 
	Considering Claim 13, Takaoka discloses that the inorganic particles have an average diameter of 1 µm or less (alumina has diameter of 1 to 10 nm [0023]). 
	Considering Claim 14, Takaoka discloses that the inorganic particles are boehmite (boehmite [0015]). 
	Considering Claim 15, Takaoka discloses the heat-resistant coating layer having low resistance has a thickness of 1 to 10 µm (total separator thickness is 12-25 µm [0038, 0026] with a support thickness of 15 µm [0032], so the heat-resistant coating layer has a thickness of approximately 2-10 µm). 
	Considering Claim 16, Takaoka discloses an electrochemical device (lithium secondary battery [0047]) comprising the composite separator of claim 1 (see claim 1). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (JP 2015-053180 (see attached Machine Translation)) and further in view of Arnold et al. (PGPub 2017/0170441), Yamada et al. (PGPub 2015/0076741), and Kawabe et al. (PGPub 2012/0219835).
Considering Claim 9, Takaoka discloses that use of a cross-linking agent for crosslinking the polymer is known [0018]. However, Takaoka is silent to an epoxy-based cross-linking agent. 
Kawabe discloses a pressure-sensitive adhesive tape for a battery [Abstract]. The adhesive is acrylic based and uses an epoxy-based compound for the crosslinking agent [0044]. The tape is capable of preventing penetration of an impurity or burr into the separator without lowering the battery properties [0006]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the separator of Takaoka with the epoxy-based cross-linking agent of Kawabe in order to provide an acrylic material that is capable of preventing penetration of an impurity or burr into the separator without lowering the battery properties [0006]. 
	 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725